DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1, claims 1-10 and 16-17 in the reply filed on 12/16/2021 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1, line 9: “an alert” should be changed to “the alert”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  claim 10, line 3: “video data” should be changed to “the video data”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  claim 20, line 2: “date” should be changed to “data”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  claim 21, line 2: “an alert” should be changed to “the alert”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 10 recites the limitation "the tissue parameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the Examiner has interpreted “the tissue parameter” as “a tissue parameter”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carnes et al (U.S. Pub. No. 2017/0161893).
Regarding claim 1, Carnes discloses:
A treatment system (paragraphs 0003 and 0008 discloses wherein the system can be used for surgical treatment systems), comprising: a visualization sensor (image capture device/camera 108) configured to be positioned over a tissue site, the visualization sensor configured to collect video data of the tissue site (paragraphs 0029-0030 and 0035-0037 disclose wherein the camera or image capture device captures video image or data of a tissue site); an output configured to provide an alert (paragraph 0065 discloses wherein the device provides a haptic feedback (alert) based on certain conditions such as when a surgical instrument comes within a predetermined distance (threshold) of an artery); and a controller (controller 102) in communication with both the visualization sensor and the output (see figure 8 and paragraphs 0039-0041), the controller configured to: amplify the video data by Eulerian video magnification (paragraphs 0029-0035 disclose wherein Eulerian image amplification is applied to captured video image data); determine a treatment parameter from the amplified video data (paragraphs 0034-0035 disclose wherein the Eulerian image amplification is used to identify or determine several treatment parameters including determining the location of arteries); and cause the output to provide an alert in response to determining that the treatment parameter differs from a threshold (figure 8 and paragraph 0065 disclose wherein the device provides a haptic feedback (alert) based on certain conditions such as when a surgical instrument comes within a predetermined distance (threshold) of an artery).
Regarding claim 2, Carnes discloses the system of claim 1, and Carnes further discloses:
wherein the threshold corresponds to a probability of occurrence of a pressure injury (paragraph 0065 discloses wherein the haptic feedback (alert) is provided in response to tissue resistance due to manipulation or pressure by an instrument such that the system would provide haptic feedback when there is a probability of a pressure injury by a surgical instrument).
Regarding claim 4, Carnes discloses the system of claim 1, and Carnes further discloses:
see paragraphs 0039 and 0041).
Regarding claim 5, Carnes discloses the system of claim 1, and Carnes further discloses:
wherein the controller is configured to communicate wirelessly with the output (see paragraphs 0039, 0041, and 0055).
Regarding claim 16, Carnes discloses:
A method of operating a treatment system (paragraphs 0003 and 0008 discloses wherein the system can be used for surgical treatment systems), comprising a visualization sensor (image capture device/camera 108) and a controller (controller 102), the method comprising: by the visualization sensor positioned over a tissue site, collecting video data of the tissue site (paragraphs 0029-0030 and 0035-0037 disclose wherein the camera or image capture device captures video image or data of a tissue site); and by the controller: amplifying the video data by Eulerian video magnification (paragraphs 0029-0035 disclose wherein Eulerian image amplification is applied to captured video image data); determining a treatment parameter from the amplified video data (paragraphs 0034-0035 disclose wherein the Eulerian image amplification is used to identify or determine several treatment parameters including determining the location of arteries); and causing provision of an alert in response to determining that the treatment parameter differs from a threshold (figure 8 and paragraph 0065 disclose wherein the device provides a haptic feedback (alert) based on certain conditions such as when a surgical instrument comes within a predetermined distance (threshold) of an artery).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Carnes in view of Nahmias et al. (U.S. Pat. No. 11234643).
Regarding claim 3, Carnes discloses the system of claim 1, yet Carnes does not disclose:
wherein the controller is contained within a smartphone.
However, in the same field of image analysis systems, Nahmias discloses:
wherein the controller is contained within a smartphone (column 9, lines 65-67, column 10, lines 1-3, column 10, lines 51-56, column 12, lines 65-67, and column 13, lines 1-28 disclose wherein the system can be controlled by a mobile device or smartphone).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Carnes to incorporate wherein the controller is contained within a smartphone, as taught by Nahmias, in order to allow the device to be easily controlled and manipulated by a user’s own device. 
Regarding claim 6, Carnes discloses the system of claim 1, yet Carnes does not explicitly disclose:
wherein the controller is configured to compare the treatment parameter to a plurality of thresholds.
However, in the same field of image analysis systems, Nahmias discloses:
wherein the controller is configured to compare the treatment parameter to a plurality of thresholds (column 10, lines 13-27 and column 13, lines 4-34 disclose wherein the system uses multiple thresholds to assess or compare the treatment parameters).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Carnes to incorporate wherein the controller is configured to compare the treatment parameter to a plurality of thresholds, as taught . 
Claims 7-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carnes in view of Addison et al. (U.S. Pat. No. 10398353).
Regarding claim 7, Carnes discloses the system of claim 1, Carnes discloses:
the use of a camera or visualization sensor for detecting color changes (paragraphs 0029, 0044, and 0048). 
yet Carnes does not explicitly disclose:
wherein the visualization sensor comprises an RGB detector.
However, in the same field of image analysis systems, Addison discloses:
wherein the visualization sensor comprises an RGB detector (column 4, lines 42-67, column 5, lines 1-19, and column 13, lines 31-50 disclose wherein the system uses a red, green, blue or RGB detection system).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Carnes to incorporate wherein the visualization sensor comprises an RGB detector, as taught by Addison, as a simple substitution for the undisclosed color detection system of Carnes to achieve the predictable result of analyzing changes and differences between red, green, and blue color values. 
Regarding claim 8, Carnes discloses the system of claim 1, yet Carnes does not explicitly disclose:
wherein the alert comprises an audible alarm.
However, in the same field of image analysis systems, Addison discloses:
column 22, lines 62-67 and column 23, lines 1-16 disclose wherein an alarm or alert for exceeding a threshold is an audible sound).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the alert comprises an audible alarm, as taught by Addison, as a simple substitution for the haptic feedback alert system of Carnes, to achieve the predictable result of alerting a user or care provider of a specific event or condition. 
Regarding claim 9, Carnes discloses the system of claim 1, yet Carnes does not explicitly disclose:
wherein the alert comprises a visual alarm.
However, in the same field of image analysis systems, Addison discloses:
wherein the alert comprises a visual alarm (column 22, lines 62-67 and column 23, lines 1-16 disclose wherein an alarm or alert for exceeding a threshold is a visible alert).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the alert comprises an audible alarm, as taught by Addison, as a simple substitution for the haptic feedback alert system of Carnes, to achieve the predictable result of alerting a user or care provider of a specific event or condition.
Regarding claim 10, Carnes discloses the system of claim 1, Carnes discloses:
the use of a camera or visualization sensor for detecting color changes in the image or video data (paragraphs 0029, 0044, and 0048). 
yet Carnes does not explicitly disclose:

However, in the same field of image analysis systems, Addison discloses:
wherein the controller is configured to determine the tissue parameter by calculating the change in a red value between two or more frames of video data (column 11, lines 35-49 and column 22, lines 32-48 disclose wherein the system analyzes the changes in red pixel values over the video stream).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Carnes to incorporate wherein the controller is configured to determine the tissue parameter by calculating the change in a red value between two or more frames of video data, as taught by Addison, in order to specifically analyze blood or pulse changes at a tissue site.
Regarding claim 17, Carnes discloses:
A method of operating a treatment system (paragraphs 0003 and 0008 discloses wherein the system can be used for surgical treatment systems), comprising a visualization sensor (image capture device/camera 108) and a controller (controller 102), the method comprising: by the visualization sensor positioned over a tissue site, collecting video data of the tissue site (paragraphs 0029-0030 and 0035-0037 disclose wherein the camera or image capture device captures video image or data of a tissue site); and by the controller: amplifying the video data by Eulerian video magnification (paragraphs 0029-0035 disclose wherein Eulerian image amplification is applied to captured video image data); determining color change from the amplified video data (paragraphs 0034-0035 disclose wherein the Eulerian image amplification is used to identify or determine several treatment parameters including determining the location of arteries and paragraphs 0029, 0044, and 0048 disclose wherein the system identifies color changes from the image or video data); and causing provision of an alert if the change in color indicates the presence of a blood vessel in the tissue site (paragraphs 0029, 0035-0036, 0044, and 0048 disclose wherein the system analyzes changes in color and can used the identified color changes to identify blood vessels and paragraph 0065 and figure 8 disclose wherein the device provides a haptic feedback (alert) based on the determined or analyzed properties or conditions from the image processing or analysis).
Yet Carnes does not explicitly disclose:
wherein the color change is red-delta.
However, in the same field of image analysis systems, Addison discloses:
wherein the color change is red-delta (column 11, lines 35-49 and column 22, lines 32-48 disclose wherein the system analyzes the changes in red pixel values over the video stream).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Carnes to incorporate wherein the color change is red-delta, as taught by Addison, in order to specifically analyze blood or pulse changes at a tissue site.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carnes in view of Sgroi, Jr. (U.S. Pub. No. 2018/0317774).
Regarding claim 18, Carnes discloses the system of claim 1, yet Carnes does not explicitly disclose:
wherein the controller is configured to provide an incision site alert.

wherein the controller is configured to provide an incision site alert (paragraph 0046 discloses wherein the system displays video data or a visual alert of the specific surgical or incision site).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Carnes to incorporate wherein the controller is configured to provide an incision site alert, as taught by Sgroi, in order to help the surgeon or provider visualize the surgical or incision site to improve the precision of surgical operation.
Regarding claim 19, Carnes in view of Sgroi discloses the system of claim 18, yet Carnes does not explicitly disclose:
wherein the incision site alert comprises an orientation and a position.
However, in the same field of surgical site visualization devices, Sgroi discloses:
wherein the incision site alert comprises an orientation and a position (paragraph 0046 discloses wherein the displayed incision or surgical site may provide a viewing angle up to 360 degrees for navigation of the site such that the displayed visual alert includes orientation and position).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Carnes to incorporate wherein the incision site alert comprises an orientation and a position, as taught by Sgroi, in order to help the surgeon or provider visualize the surgical or incision site to improve the precision of surgical operation. 
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Carnes in view of Begin et al. (U.S. Pat. No. 10568586).

wherein the visualization sensor is configured to collect magnetic induction tomography video date of the tissue site.
However, in the same field of medical image analysis systems, Begin discloses:
wherein the visualization sensor is configured to collect magnetic induction tomography video date of the tissue site (column 2, lines 17-33 disclose wherein the system analyses medical images and column 4, lines 38-61 disclose wherein the imaging data sets can be generated by magnetic induction tomography).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Carnes to incorporate wherein the visualization sensor is configured to collect magnetic induction tomography video date of the tissue site, as taught by Begin, as a simple substitution for the camera or video image data of Carnes, to achieve the predictable result of collecting video data of a tissue or surgical site for analysis and assessment for operation.
Regarding claim 21, Carnes discloses the system of claim 1, yet Carnes does not disclose:
wherein the controller is configured to provide an alert when the magnetic induction tomography video data exceeds a threshold.
However, in the same field of medical image analysis systems, Begin discloses:
wherein the controller is configured to provide an alert when the magnetic induction tomography video data exceeds a threshold (column 2, lines 17-33 disclose wherein the system analyses medical images and column 4, lines 38-61 disclose wherein the imaging data sets can be generated by magnetic induction tomography and column 2, lines 66-67 and column 3, lines 1-19 disclose wherein the system issues an alert when a threshold value of the imaging data set is exceeded).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Carnes to incorporate wherein the visualization sensor is configured to collect magnetic induction tomography video date of the tissue site, as taught by Begin, as a simple substitution for the camera or video image data set and alert system of Carnes, to achieve the predictable result of collecting video data of a tissue or surgical site for analysis and assessment for operational parameters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792